internal_revenue_service number release date index number --------------------- ------------------------------------------------------------ ---------------------------------- ---------------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-103282-13 date date legend taxpayer ------------------------------------------------------------ --------------------------------------- op lp lp llc llc joint_venture manager a manager b manager c manager d manager e state a ------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------ ------------------------------ ---------------------------- ----------------------------------------------- ---------------------- ---------------------------- ------------ -------------------- --------------------------- -------------- plr-103282-13 state b property a -------------- ------------------------------------------------------------------- property b --------------------------------------------------------------------------------------------- -------------------------------------------------------------------- property c property d property e property f property g property h property i a b c d ------------------------------------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- -------------------------------------------------------------- -------------------------------------------------------------- -------------------------------------------------------------- --------------------------------------------------------------- ------ ----- ---- ---- dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests a ruling that its parking revenue derived under proposed parking facility management agreements parking management agreements with one or more taxable reit subsidiaries trss will be treated as rents_from_real_property for purposes of sec_856 of the internal_revenue_code code facts taxpayer is a publicly held self-administered and self-managed state a_trust that is a calendar_year taxpayer uses the accrual_method of accounting and has elected to be treated as a real_estate_investment_trust reit under sec_856 it plr-103282-13 operates its business through op in which it is the sole general_partner and holds an a percent interest op is a state b limited_partnership that is taxed as a partnership for federal_income_tax purposes op owns properties through various lower-tier partnerships limited_partnerships and limited_liability companies formed to own and operate rental real_estate taxpayer op and lower-tier entities wholly owned by op collectively are referred to herein as company company owns leases and manages a portfolio of b office and industrial properties in both urban and suburban markets while almost all of company's properties include parking taxpayer's requested ruling concerns nine parking facilities or lots associated with office properties as more fully described below currently the parking facilities associated with properties a - g are managed by an independent_contractor within the meaning of the term provided by sec_856 ik company plans to replace the iks and manage all nine parking facilities with one or more trss that it owns a parking facilities properties owned by op property a property a consists of an office building and a parking garage that is located on the lower floors of the office building the entire building office space and garage space is wholly owned by op currently manager a an ik manages the parking facility associated with property a manager a is paid a fixed fee plus a percentage of revenue collected this parking facility an enclosed garage is attended during part of the day serves the property a office building and is situated on the lower floors of the office building taxpayer represents that the size of this parking facility is appropriate in size for the office building and is used predominantly by tenants of property a their guests customers and subtenants some reserved parking spaces are provided for tenants manager a collects daily parking revenue on behalf of company maintains and monitors the reserved spaces in the parking facility and monitors the parking facility for any needed repairs and maintenance manager a provides no other services property b property b consists of back-to-back office buildings wholly owned by op the buildings share an adjacent outdoor parking lot and an adjacent enclosed garage both of which are managed by manager b an ik manager b is reimbursed for expenses and paid a fixed fee the facilities are attended during the day by manager b taxpayer represents that the parking facilities are appropriate in size for and adjacent to the office buildings located at property b and are used predominantly by tenants of property b their guests customers and subtenants access to either parking facility is plr-103282-13 restricted to permit holders tenants of the buildings and visitors who pay a parking fee some reserved parking spaces are provided to tenants manager b collects daily parking revenue on behalf of company maintains and monitors the reserved spaces in the parking facility and monitors the parking facility for any needed repairs and maintenance manager b provides no other services property c property c consists of an office building and parking garage located in the subterranean levels of the office building property c is wholly owned by op and its parking facility is currently managed by manager c an ik manager c is reimbursed for expenses and paid a fixed fee taxpayer represents that the parking garage is appropriate in size for the office building and is used predominantly by tenants of property c their guests customers and subtenants manager c maintains the parking facility monitors reserved parking spaces and collects parking revenue which is submitted to company properties owned through joint ventures property d op is treated as owning a c percent interest in an office building at property d through its c percent interest in lp the parking facility for the building is currently managed by manager a an ik who is paid a fixed fee plus a percentage of revenue collected the facility is attended during part of the day the facility is a subterranean garage located under the property d office building taxpayer represents that the size of the parking garage is appropriate in size for the office building and is used predominantly by tenants of property d their guests customers and subtenants some reserved parking spaces are provided for tenants manager a collects daily parking revenue maintains and monitors the reserved spaces in the garage maintains the parking equipment and monitors the parking garage for any needed repairs and maintenance manager a provides no other services property e op is treated as owning a c percent interest in the office building at property e through its c percent interest in lp the building's parking facility is currently managed by manager a an ik who is paid a fixed fee plus a percentage of revenue collected the facility is attended during part of the day the facility is a subterranean garage located under the property e office building taxpayer represents that the size of the parking garage is appropriate in size for the office building and is used predominantly by tenants of property e their guests customers and subtenants some reserved parking spaces are provided for tenants manager a collects daily parking revenue maintains and monitors the reserved spaces in the garage maintains plr-103282-13 the parking equipment and monitors the parking garage for any needed repairs and maintenance manager a provides no other services property f op is treated as owning a d percent interest in the office building at property f through its d percent interest in llc the building’s parking facility is currently managed by manager d an ik who is paid a fixed management fee after reimbursement for expenses the facility is attended during the day the parking facility occupies the subterranean levels of the office building taxpayer represents that the size of the parking garage is appropriate in size for the office building and is predominately used by tenants of property f their guests customers and subtenants manager d is responsible for maintaining the facility providing valet parking and other recurring duties such as collecting parking fees and monitoring reserved spaces manager d provides no other services property g op is treated as owning a d percent interest in an office building at property g through its d percent interest in llc the building’s parking facility is currently managed by manager e an ik who is paid a fixed management fee after reimbursement for expenses the facility is attended during the day the parking facility for this building occupies the subterranean levels of the office building taxpayer represents that the garage is appropriate in size for the office building and is used predominantly by tenants of property g their guests customers and subtenants manager e is responsible for maintaining the facility providing valet parking and other recurring duties such as collecting parking fees and monitoring reserved spaces it provides no other services property h op is treated as owning a d percent interest in an office building at property h through its d percent interest in llc the parking facility for this building occupies the office building's subterranean levels taxpayer represents that the parking garage is appropriate in size for the building and its use is currently restricted to tenants of property h their guests customers and subtenants company may permit use of the garage by the general_public on a parking fee basis after the trs assumes management responsibility for the facility in this case the facility will nonetheless continue to be used predominantly by tenants of property h their guests customers and subtenants property i plr-103282-13 op is treated as owning a d percent interest in an office building at property i through its d percent interest in joint_venture the parking facility for this building occupies the office building's subterranean levels taxpayer represents that the parking garage is appropriate in size for the office building and its use is currently restricted to tenants of property i their guests customers and subtenants company may permit use of the garage on a parking fee basis by the general_public after the trs assumes management responsibility for the facility in this case the facility will nonetheless continue to be used predominantly by tenants of property i their guests customers and subtenants b proposed parking management agreement with trss company proposes to cancel or not renew the existing management agreements with the iks currently managing properties a - g above instead company either directly or through the joint_venture owners will enter into parking management agreements with one or more trss to manage all of the properties described above services to be provided by one or more trss of company pursuant to the parking management agreements generally will include monitoring the facility eg to enforce reserved parking either directly or through llc a trs collection of parking fees for remittance to company or to a joint_venture owner after payment of specified trs expenses physical maintenance of the facility and related equipment oversight of repairs or renovations payment of operating_expenses and maintenance of required insurance in some situations parking fees may be collected through an automatic payment machine further in some situations company or the joint_venture owner may pay certain fiduciary-type expenses of the facility such as taxes and insurance instead of the trs as permitted by sec_1_856-4 of the income_tax regulations regulations trs employees at a facility also may provide valet parking or be required to park vehicles in order to maximize use of the garage space or may provide incidental emergency services such as jumpstarts or assistance with a flat tire the trs may also provide or arrange to hire security services at particular garages c additional representations company makes the following additional representations with respect to the implementation of the parking management agreements with trss the management of the parking facilities and other matters as described below parking management agreements will be similar in all material respects to parking contracts that company currently has with iks the management fee payable under a parking management agreement will be at an arms-length rate that represents a fair_market_value payment to the trs for the services rendered and obligations assumed by the trs plr-103282-13 each trs assuming parking management responsibilities will maintain separate books_and_records and separate employees required to perform such services the parking services provided by the trss are customarily provided at office buildings of the same class and in the same geographic market as properties a - i and op owns each of properties a - i either directly or through joint ventures and each parking facility is located in or adjacent to the office buildings of each property each parking facility is appropriate in size for the number of tenants their guests customers and sub-tenants of its respective office building and the facilities in fact are used and will continue to be used predominantly by their respective office building’s tenants their guests customers and sub-tenants company also represents that the parking management agreements with trss will have materially similar terms to those currently in place with iks and in relevant parts will provide as follows the trs will manage and operate through its employees the identified parking facility either for a fixed term or on a month-to-month basis and the contract may be cancellable with or without cause by and at no cost to either party the property's owner for federal_income_tax purposes ie op or the joint_venture owner owner will pay the trs a fee for its management services which fee in either case shall be determined at arms-length and represent a fair_market_value rate for the services rendered the trs will supervise monitor and direct the operation of the parking facility as a parking garage for motor vehicles open to the public and render the management services required of it the trs will operate and manage the parking facility in a prudent and economical manner and it shall not use the parking facility nor permit the same to be used for any other purpose than as a top quality parking facility for the parking and storage of motor vehicles parking fees will be at the prevailing parking rates or fees therefore in effect at the facility for the various parking customers and shall be paid_by each such parking customer directly to the trs the owner shall advise the trs of the prevailing parking rates or fees to be charged at the facility the parking rates to be charged each of its tenants and or other parking customers the number of parking spaces each such tenant is to receive the type of parking spaces each such tenant is to receive and of charges with respect to any of the foregoing plr-103282-13 the trs shall have the responsibility for the day-to-day operation of the parking facility subject_to such policies affecting the facility as may from time to time be determined and the trs shall consult periodically with the owner regarding the parking facility the trs shall a purchase at the owner's expense all supplies and equipment incidental to the operation and management of the parking facility and b maintain the parking equipment of the owner at the parking facility in good condition and repair and keep the same in operating condition all such parking equipment shall be returned to the owner in good condition and repair upon termination of the parking management agreement - reasonable wear_and_tear loss or damage by fire and or other casualties excepted title to all such parking equipment located at the parking facility or purchased at the owner's expense during the period of the agreement shall vest in such owner the trs shall maintain an adequate number of qualified employees necessary for the proper operation and management of the parking facility all such personnel to be employees of and under the supervision and control of the trs the trs shall be directly responsible for providing all salary wages and benefits of all employees of the parking facility together with all items of payroll and employee taxes and fringe_benefits the trs will remit to the owner on a periodic basis the parking income collected by it from the operation of the parking facility after deduction of its management fee as provided and after deduction and payment by trs out of the income so collected of all operating_expenses incurred in the operation of the parking facility and the parking management agreement will also include provisions relating to trs' responsibility for maintaining at the owner's expense minimum levels of insurance coverage for eg general and garage liability insurance and or garagekeeper's legal liability insurance worker's compensation lnsurance and employer's liability insurance taxpayer makes the following additional representation concerning the related tenant restrictions provided in sec_856 and sec_856 there are no current plans to lease a property that is the subject of this request or any portion thereof to the trs however in the event a lease is entered into with plr-103282-13 the trs rental payments from the trs in which taxpayer owns directly or indirectly percent or more of the total value or combined voting power will not be treated as rents_from_real_property unless at least percent of the leased space of the property is rented to unrelated tenants and the rent paid_by the trs is substantially comparable to the rent paid_by the unrelated tenants for comparable space law and analysis sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit's gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to the personal_property for the taxable_year does not exceed percent of the total rent for the tax_year attributable to both the real and personal_property leased under or in connection with the lease sec_1_856-4 provides that for purposes of sec_856 and c the term rents_from_real_property includes charges for services customarily furnished or rendered in connection with the rental of real_property whether or not the charges are separately_stated services rendered to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings of a similar class are customarily provided with the service parking facilities are listed as an example of services which are customarily furnished to the tenants of a particular class of buildings in many geographic marketing areas in particular geographic areas where it is customary to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of those utilities to tenants in the buildings will be considered a customary service to qualify as a service customarily furnished the service must be furnished or rendered to the tenants of the reit or primarily for the convenience or benefit of the tenant to the guests customers or subtenants of the tenant the service must be furnished through an independent_contractor from whom the trust does not derive or receive any income sec_1_856-4 provides that no amount received or accrued directly or indirectly with respect to any real_property qualifies as rents_from_real_property if the reit furnishes or renders services to the tenants of the property or manages or plr-103282-13 operates the property other than through an independent_contractor from whom the trust itself does not derive or receive any income sec_1_856-4 of the regulations provides that the trustees or directors of a reit are not required to delegate or contract out their fiduciary duty to manage the trust itself as distinguished from rendering or furnishing services to the tenants of its property or managing or operating the property thus the trustees or directors may do all those things necessary in their fiduciary capacities to manage and conduct the affairs of the trust itself for example the trustees and directors may deal with taxes interest and insurance relating to the trust’s property sec_856 provides that any impermissible_tenant_service_income is excluded from the definition of rents_from_real_property sec_856 defines impermissible_tenant_service_income to mean with respect to any real or personal_property any amount received or accrued directly or indirectly by the reit for services furnished or rendered by the reit to tenants at the property or for managing or operating the property sec_856 provides that if the amount of impermissible_tenant_service_income exceeds one percent of all amounts received or accrued during the tax_year directly or indirectly by the reit with respect to the property the impermissible_tenant_service_income of the reit will include all of the amounts received or accrued with respect to the property sec_856 provides that the amounts treated as received by a reit for any impermissible tenant service shall not be less than percent of the direct_cost of the reit in furnishing or rendering the service sec_856 provides certain exclusions from impermissible_tenant_service_income sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not derive or receive any income or through a trs of the reit shall not be treated as furnished rendered or provided by the reit and there shall not be taken into account any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or plr-103282-13 apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant revrul_2004_24 2004_1_cb_550 identifies circumstances in which a reit's income from providing parking facilities at its rental real properties qualifies as rents_from_real_property under sec_856 in situation the reit provides unattended parking lots for_the_use_of the tenants of its buildings and their guests customers and subtenants each parking facility is located in or adjacent to a building occupied by tenants of the reit and is appropriate in size for the number of tenants and their guests customers and subtenants who are expected to use the facility the parking facilities do not have parking attendants the reit maintains repairs and lights the parking facilities as well as performs certain fiduciary functions such as dealing with taxes and insurance as permitted by sec_1_856-4 in situation the facts are the same as in situation except that at some of the reit’s parking facilities parking spaces are reserved for use by particular tenants the reit assigns and marks the reserved spaces in connection with leasing space in the buildings to the tenants and any recurring functions unique to the reserved spaces such as enforcement are provided by an independent_contractor from whom the reit does not derive or receive any income in situation the facts are the same as in situation sec_1 and except that some of the parking facilities are available for use by the general_public and have parking attendants an independent_contractor from whom the reit does not derive or receive any income manages and operates the parking facilities under a management_contract with the reit whereby the independent_contractor remits the parking fees from those using the parking facilities to the reit and receives arm’s-length compensation the independent_contractor employs all of the individuals who manage and operate the parking facilities including the parking attendants and is directly responsible for providing all salary wages benefits administration and supervision of its employees in addition to collecting parking fees from those using the parking facilities the parking attendants may park cars without charging a separate fee and may provide minor incidental emergency service at a parking facility revrul_2004_24 quotes from the conference_report underlying the revision of sec_856 the conference_report the conference_report provides guidance on services performed directly by reits and it provides in part h_r conf_rep no 99th cong 2d sess ii-220 vol c b plr-103282-13 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered rents_from_real_property and not merely income from services in such circumstances if services are preformed by an independent_contractor revrul_2004_24 holds that amounts received by the reit for furnishing unattended parking facilities under the circumstances described in situation sec_1 and and for furnishing attended parking facilities under the circumstances described in situation qualify as rents_from_real_property under sec_856 the tax relief extension act of established the trs and amended sec_856 to provide that either an independent_contractor or a trs could be used to provide service to tenants without causing amounts received for the services to be treated as impermissible_tenant_service_income conclusion based on the information submitted and the representations made we conclude that taxpayer's parking revenue derived under the proposed parking management agreements with one or more trss under the above circumstances will be treated as rents_from_real_property under sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code additionally we express no opinion as to whether the trss qualify as trss under sec_856 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent publaw_106_170 and sec_543 plr-103282-13 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely andrea m hoffenson assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosures a copy of this letter a copy for sec_6110 purposes
